DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
Response to Arguments
Applicant’s amendments to the claims addresses the objections and rejections raised in the final rejection dated 01/06/2021.
Upon further consideration, new prior art discloses and renders obvious all of applicant’s claims. See updated rejections below.





Claim Interpretation
Merriam-Webster Dictionary:
piston- a sliding piece moved by or moving against fluid pressure which usually consists of a short cylindrical body fitting within a cylindrical chamber or vessel along which it moves back and forth
The common definition of ‘piston’ does not necessarily require contact between the cylinder wall and the piston. It should also be noted that applicant’s specification makes it ambiguous as to whether the piston is needs to be in sliding contact with the inner surface of the restraining cylinder because it states “preferably, the restraining piston is guided at least essentially closely against the restraining cylinder” and “preferably, a radial leakage gap is present” which both appear to indicate that the piston need not actually contact the restraining cylinder while the piston is radially guided. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US 4922120), hereinafter ‘Becker’.
Becker discloses claims 11-24, see annotated Becker Fig. 2’, all limitations are either apparent or annotated. The claims are rejected with the interpretation that the . 
    PNG
    media_image1.png
    753
    915
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 7340894), hereinafter ‘Miyahara’ in view of Rodriguez et al. (US 2016/0169386), hereinafter ‘Rodriguez’.
Regarding claims 11 and 20, Miyahara discloses a master brake cylinder for a braking system of a motor vehicle as seen in Fig. 1 comprising a hydraulic cylinder 20, hydraulic pistons 31, 32, a restraining assembly seen in Fig. 2 with a restraining cylinder 70, restraining piston 610, which limits the maximum extension of the spring element 80, wherein the restraining cylinder 70 has at least one lateral-wall opening so that an interior of the first restraining cylinder is connected to an interior of the hydraulic cylinder, the first restraining cylinder including no lateral-wall opening other than the at least one lateral-wall opening; and the at least one lateral-wall opening is arranged such that, when the first spring element is at its maximum extension, the first restraining piston is axially displaceable, inside the first restraining cylinder, in the actuating direction in a manner by which, for each and every individual one of the at least one lateral-wall opening, no  part of the first restraining piston reaches that individual one of the at least one lateral-wall opening of the first restraining cylinder (apparent from Fig. 1 and 2). Miyahara does not explicitly disclose at least one hydraulic circuit including at least one hydraulically actuatable wheel brake; and a master brake cylinder that is connected to the at least one hydraulic circuit, however it would have been obvious to one of ordinary skill in the art that this master cylinder would be connected to a hydraulic braking circuit such as a wheel brake circuit because this is a common and 
Miyahara does not disclose the restraining piston moving in the actuating direction against a force of a first spring element and a relief direction. However, one of ordinary skill in the art would recognize that the restraining spring assembly seen in Fig. 2 would function identically if it were mounted in the reverse orientation such that the restraining piston moves in the actuating direction against a force of a first spring element and a relief direction as claimed, and doing so would appear to be a mere matter of design choice or rearrangement of parts rationale or reversal of parts rationale and would only result in predictable results.
Furthermore, Rodriguez discloses a tandem master cylinder piston pertinent to Miyahara and the present application and therefore constitutes analogous art. Rodriguez discloses the same spring retaining assembly configuration as Miyahara (see Fig. 1, compare with Miyahara Fig. 2, Rodriguez retaining cylinder 432, retaining piston 4313, etc.), and discloses an alternative embodiment in Fig. 2 which comprises a restraining cylinder 31, restraining piston 322, wherein the restraining piston is axially displaceable in an actuating direction against a force of a first spring element and in a relief direction. Rodriguez teaches that its embodiment in Fig. 2 provides the benefit of simple assembly.
Since simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to 

The combination of Miyahara and Rodriguez renders obvious all of claims 11 and 20, and further renders obvious:
12. (Currently Amended) The master brake cylinder of claim 11, wherein the at least one lateral-wall opening of the first restraining cylinder opens into a section in the first restraining cylinder into which the first restraining piston is pushed during a displacement of the first hydraulic piston in the actuating direction (apparent from Miyahara Fig. 1, implementing the spring restraining assembly of Rodriguez Fig. 2 does not change the fluid communication between the lateral wall opening and its respective surrounding fluid chamber in the master cylinder).
  	13. (Previously Presented) The master brake cylinder of claim 11, wherein the first restraining piston is radially guided against a sidewall of the first restraining cylinder (Miyahara, piston 610 is guided by cylinder 70; Rodriguez piston 322 is guided by cylinder 31).  
14. (Currently Amended) The master brake cylinder of claim 11, wherein: the first restraining cylinder includes a first end (Rodriguez at 311) and a second end (Rodriguez 
15. (Previously Presented) The master brake cylinder of claim 11, wherein the first spring element is a helical spring and situated coaxially to the first restraining cylinder (Miyahara, spring 80; Rodriguez spring 21).  
16. (Currently Amended) The master brake cylinder of claim 14, wherein at least one of the first and second end disks is fastened to the first hydraulic piston in a manner by which the at least one of the first and second end disks is not movable relative to the first hydraulic piston (broadly interpreting the limitations such that a spring that biases each end disk on to the piston or cylinder structures meets the limitation of fastening in a manner by which at least one of the first and second end disks is not movable relative to their respective coupled structures).

 	18. (Previously Presented) The master brake cylinder of claim 11, further comprising: a second hydraulic piston formed as a tandem cylinder and axially displaceable in the hydraulic cylinder against a force of a second spring element and is situated between the first hydraulic piston and a closed end face of the hydraulic cylinder (apparent from Miyahara Fig. 1).  
19. (Previously Presented) The master brake cylinder of claim 11, further comprising a second restraint that limits a maximum extension of a second spring element and that includes a second restraining cylinder and a second restraining piston, wherein the second restraining cylinder has at least one lateral-wall opening so that an interior of the second restraining cylinder is connected to the interior of the hydraulic cylinder (apparent from Miyahara Fig. 1).  
21. (Currently Amended) The master brake cylinder of claim 14, wherein: the second end disk is fastened to the first hydraulic piston in a manner by which the second end disk is not movable relative to the first hydraulic piston, and the first end disk is fastened to the hydraulic cylinder in a manner by which the first end disk is not movable relative to the hydraulic cylinder ((broadly interpreting the limitations such that a spring that biases each end disk on to the piston or cylinder structures meets the limitation of fastening in a manner by which at least one of the first and second end disks is not movable relative to their respective coupled structures).  
 (broadly interpreting the limitations such that a spring that biases each end disk on to the piston or cylinder structures meets the limitation of fastening in a manner by which at least one of the first and second end disks is not movable relative to their respective coupled structures).
23. (Previously Presented) The master brake cylinder of claim 14, wherein at least one of the end disks is connected to a closed end wall of the hydraulic cylinder (Miyahara, an end disk of the spring restraining assembly is connected to a closed wall 20b of the hydraulic cylinder as seen in Fig. 1).  
24. (Previously Presented) The master brake cylinder of claim 11, wherein at least part of the first restraining cylinder is arranged inside a second hydraulic piston that is axially displaceable in the hydraulic cylinder (Miyahara, apparent from Fig. 1).   

Claims 16, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara and Rodriguez as applied to claim 14 above, and further in view of Becker et al. (US 4922120), hereinafter ‘Becker’.
The combination of Miyahara and Rodriguez renders obvious the master brake cylinder of claim 14, and further renders obvious claims 16, 21, 22 when broadly interpreting the limitations such that a spring that biases each end disk on to the piston or cylinder structures meets the limitation of fastening in a manner by which at least one 
	If “fastening…in a manner by which an end disk is not movable relative to the” coupled structure requires something akin to a welded fixed connection (a threaded connection is equivalent to a welded fixed connection absent further limitations), then the combination of Miyahara, Becker and Rodriguez renders obvious claims 16, 21, and 22.
	Becker discloses a master cylinder similar to Miyahara, Rodriguez, and the present application and therefore constitutes analogous art. Becker renders obvious fastening restraining cylinder to the closed end of the cylinder and to the second piston, (Becker, see threads that couple together cylinder 78 to end closure 53 and cylinder 77 coupled to piston 85, 7. Rodriguez already discloses non-movably fastening the second piston end to the hydraulic piston (Rodrigues, see Figures 2-4). 
Since the prior art discloses both non-movably fastening a restraining cylinder end and a restraining piston end to the piston and/or the hydraulic cylinder, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Miyahara such that at least one of the first and second end disks is fastened to the first hydraulic piston in a manner by which the at least one of the first and second end disks is not movable relative to the first hydraulic piston; and/or wherein: the second end disk is fastened to the first hydraulic piston in a manner by which the second end disk is not movable relative to the first hydraulic piston, and the first end disk is fastened to the hydraulic cylinder in a manner by which the first end disk is not movable relative to the hydraulic cylinder or wherein: the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maehara et al. (US 4867509), Maehara (US 5098172), Drumm (US 2008/0258545) all disclose pertinent master cylinder devices that anticipate many claims of applicant’s claims.
Mun et al. (US 10300900) and Kim et al. (US 8646268) renders obvious a piston end disk fastened to the hydraulic piston
Kriz, II (US 10486669) renders obvious welding as an alternative to a screw connection in a master cylinder application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        May 26, 2021